Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-8 are allowed.

Response to Applicant’s Remarks
Applicant’s claim amendments filed 08/08/2022 overcame the objection and 35 U.S.C. 112(b) rejections as presented in the office action filed 06/06/2022. Nonetheless, the claim amendments introduce 2 minor typographical errors that require the following Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1 at line 43 replace “ransmits” with “transmits”.
	Claim 8 at line 8 replace “acqure” with “acquire”.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art: 
Hu et al. (CN 106407278A or CN 106407278B) teaches a multi-scale data acquiring and processing device for an aluminum oxide production process (device to acquire/obtain and process/analyze of large-scale/big distributed industrial process data in parallel applications, abstract and p.4; processed industrial manufacturing of aluminum oxide, p.2), comprising 
a production index and variable configuring module (conversion module 13 includes processing module 14 and analysis module 15 that includes a feature extraction module 17, sampling module 18, and rule making module 19, p.7), 
a data acquiring module (data acquisition module 12 including a data sensing system and a network communication system, p.5), 
a data storing module (relational/nonrelational databases, p.6), 
a main control module (data governance module 20, p.6), 
a display module (visualization module 16 of conversion module 13, p.8), 
a data processing module (conversion module 13 includes data processing module 14, analysis module 15 and visualization module 16, p.6) and 
a data transmitting module (network communication system of data acquisition module 12, p.5), 
wherein the production index and variable configuring module is used for performing operations of addition, modification and deletion on aluminum oxide production indexes and variables, which need to be acquired, to realize configuration of the aluminum oxide production indexes and variables, which need to be acquired (conversion module 13 includes processing module 14 that select when and where to store big data incoming and determine whether big data should be altered before storage, p.6; conversion module 13 includes analysis module 15 with a feature extraction module 17 to extract key data distribution features/characteristics comprise statistical indexes, p.7; includes a sampling module 18 for sampling big data based on key data distribution characteristics by keeping representative data and removing noise data, p.7; includes a rule making module 19 for making corresponding conversion rule according to data use function and convert the representative data to obtain data oriented to a specific field or theme; big data is classified according to frequency of use of data, p.5); 
the main control module is connected with the data acquiring module, the data processing module, the data storing module, the display module and the data transmitting module, and is used for performing central regulation and control, and emitting a central control command to complete coordination and cooperation between the data acquiring module, the data processing module, the data storing module, the display module and the data transmitting module (governance module 20 calls on big data to solve management and processing of complex big data, defining guidelines to help enterprise make right decisions about data management, helps handle complexity, volume and variety of data from internal and external sources to monitor and protect data when large data is processed, stored, analyzed, and cleaned or archived, p.6; training and managing the statistical models, setting policies and compliance regimes data, defining data archiving and cleanup policies, creating policies how data is replicated across various systems, p.6);  
the data storing module is used for storing data from the data acquiring module and the data processing module according to a data storing command of the main control module, at a same time (big data are acquired via acquisition module 12, processed by processing module 14 before storage or sent directly to analysis module 15, p.6); 
the data transmitting module is used for transmitting the stored data stored by the data storing module to a system or a device needed to use operating indexes and variables of the aluminum oxide production process (data acquisition module 12 includes network communication for data transmission of inventive device, p.5, where big data are acquired via acquisition module 12, processed by processing module 14 before storage or sent directly to analysis module 15, p.6); and 
the display module is connected with the main control module (visualization module 16 display data oriented to specific field or topic, p.8).
Nonetheless, Hu fails to teach at least the data acquiring module is used for acquiring data having different time scales in the aluminum oxide production process at a same time based on the aluminum oxide production indexes and variables configured by the production index and variable configuring module in a manner of cooperatively using a wired data acquiring port, a wireless data acquiring port; for control equipment which can export the data in the aluminum oxide production process, data acquiring is performed through cooperatively using a wired data acquiring manner and a wireless data acquiring manner, but for control equipment which cannot export the data in the aluminum oxide production process, image acquiring is performed through an image acquiring machine so as to export the data; and the data processing module is used for performing timestamp alignment and abnormal value filtering treatment on multi-scale data in the aluminum oxide production process acquired by the data acquiring module through receiving a data processing command from the main control module, has a whole set of complete rule bases based on the aluminum oxide production process to perform data processing on the aluminum oxide production indexes and variables having different scales, and is used for transmitting processed data to the data storing module for data storage.

Allowable Subject Matter
Claims 1-8 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A multi-scale data acquiring and processing device for an aluminum oxide production process, comprising: a data acquiring module, a data storing module, a main control module, a display module, a data processing module, and a data transmitting module, wherein the data acquiring module simultaneously acquires multi- scale data having different time scales in the aluminum oxide production process based on aluminum oxide production indexes and variables in a manner of cooperatively using a wired data acquiring port, a wireless data acquiring port and an image collector based on a camera, wherein the data acquiring is performed through cooperatively using a wired data acquiring manner and a wireless data acquiring manner for control equipment which can export the multi-scale data in the aluminum oxide production process, and the data acquiring is performed through an image acquiring machine for control equipment which cannot export the multi-scale data in the aluminum oxide production process; wherein the main control module connects with the data acquiring module, the data processing module, the data storing module, the display module and the data transmitting module, performs central regulation and control, and transmits a central control command to complete coordination and cooperation between the data acquiring module, the data processing module, the data storing module, the display module and the data transmitting module; Response to Office Action dated June 6, 2022 Page 3 of 8wherein the data processing module performs timestamp alignment and abnormal value filtering treatment on the multi-scale data in the aluminum oxide production process acquired by the data acquiring module according to a data processing command from the main control module, applies a set of rules having different scales based on the aluminum oxide production process to perform data processing on the aluminum oxide production indexes and variables, and transmits the processed multi-scale data to the data storing module for data storage; wherein the data storing module simultaneously stores the multi-scale data from the data acquiring module and the data processing module according to a data storing command from the main control module, at every fixed time and transmits the stored data to the data transmitting module; wherein the data transmitting module transmits the stored data stored by the data storing module to a system or a device according to a transmitting command of from the main control module; and wherein the display module connects to the main control module through a touch screen for cooperative work.”
Claims 2-8 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   September 10, 2022